Citation Nr: 1511432	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an increased disability rating for degenerative joint disease (DJD) of the lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to December 1984, December 1995 to September 1996, and December 2003 to March 2005.  She also had a period of active duty for training (ACDUTRA) from January 2009 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to an increased disability rating for DJD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran's right knee disability, to include DJD and patellofemoral pain syndrome, is as likely as not related to her military service.

2.  The Veteran's left knee disability, to include patellofemoral pain syndrome, is as likely as not related to her military service.


CONCLUSIONS OF LAW

1.  A right knee disability, to include DJD and patellofemoral pain syndrome, is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  A left knee disability, to include patellofemoral pain syndrome, is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Here, the Veteran asserts that she injured her right and left knees while returning from annual training on February 1, 2009.  See, e.g., the Veteran's claim dated May 2009 & the Veteran's statement dated February 2011.  The Board has reviewed the record and concludes the evidence supports a finding that the Veteran's currently diagnosed right and left knee disabilities are attributable to her active military service.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

The Veteran asserts that she injured her knees when she fell on the ladder of an airplane on February 1, 2009; she was returning from annual training at the time.  See the Veteran's statement dated February 2011.  To this end, service personnel records confirm the Veteran was ordered to annual training from January 20, 2009 to February 1, 2009.

The Board notes that "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Annual training is an example of ACDUTRA.

Private treatment records show that the Veteran sought treatment for complaints of knee pain on February 10, 2009.  At that time, she reported she had injured her knees in a fall on February 1, 2009.  Magnetic resonance imaging (MRI) of the right knee, conducted in March 2009, revealed a "[s]mall perimensical cyst peripheral to the anterior horn lateral meniscus.  A small unrecognized meniscal tear could be possible."  An MRI of the left knee revealed a Baker's cyst, but no cruciate ligament or meniscal tear.

Treatment records from Moncrief Army Community Hospital, dated in March 2009, confirm that the Veteran sought continued treatment for bilateral knee pain.  She asked for a line of duty determination at that time; however, the treating physician refused to complete this determination in the absence of additional medical documentation.

Private treatment records dated in April 2009 confirm a diagnosis of patellofemoral pain syndrome of the bilateral knees.  In a June 2009 letter, Dr. V.K.S. reported that the Veteran had been under chiropractic care for injuries sustained in a February 1, 2009 fall.  Dr. V.K.S. noted that the Veteran suffered from unspecified knee injuries.  She then opined, "[b]ased on the objective findings of the physical examination, review of the provided records and the subjective complaints as stated by the patient, I have concluded that [the Veteran] did receive th[e] above stated injures as a result of an accident that occurred on February 1, 2009."

In support of her claim, the Veteran submitted numerous statements in which she argued that she promptly reported the February 1, 2009 fall to her immediate supervisor, Master Sergeant K.C.  See, e.g., the Veteran's statement dated May 2010.  Crucially, these contentions were corroborated by Mr. K.C. in an August 2010 letter, in which he stated that the Veteran injured her ankle, back, and knee on February 1, 2009 while returning from annual training.  See the letter from Mr. K.C. dated August 2010.

VA treatment records show that the Veteran continues to seek medical treatment for knee pain.  Notably, she was also diagnosed with DJD of the right knee, as well as a possible tear of the anterior cruciate ligament following an MRI conducted in November 2010.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the right and left knee disabilities are a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to these issues.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for disabilities of the right and left knees.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for a right knee disability, to include DJD and patellofemoral pain syndrome, is granted.

Entitlement to service connection for a left knee disability, to include patellofemoral pain syndrome, is granted.


REMAND

After having carefully considered the matters, and for reasons expressed immediately below, the Board finds that the Veteran's remaining issue on appeal - entitlement to an increased disability rating for DJD of the lumbar spine - must be remanded for further development, as the Veteran contends that this disability is more disabling than is reflected by the currently assigned evaluation.

The Veteran was most recently afforded a VA examination of her lumbar spine disability in March 2010.  The examiner documented range of motion measurements, including repetitive motion testing; however, he failed to address whether the Veteran exhibited fatigability, incoordination, weakness, or lack of endurance.  Additionally, although the examiner noted the Veteran's report of pain radiating to her lower extremities, neurological findings were not included in the examination report.

The Board therefore finds that a new VA examination is warranted to address the Veteran's lumbar spine symptomatology.  Upon remand, the examiner must appropriately address the matter of functional loss with sufficient specificity in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The examiner must also consider whether the Veteran has objective neurological abnormalities, to include radiculopathy, associated with her lumbar spine disability.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1) (2014).

In addition, any previously unobtained ongoing relevant VA treatment records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated since January 2012.

2. Then schedule the Veteran for a VA examination to determine the current severity of her DJD of the lumbar spine.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.
With respect to the lumbar spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbosacral spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected lumbosacral strain with arthritis.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the lumbar spine disability, to include any neurological pathology affecting the lower extremities found to be due to this disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  Address the impact of the lumbar spine disability upon the Veteran's industrial activities including her ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


